Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 12/03/2019. Claims 1-6 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 12/03/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-228086, filed on 12/05/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et. al. (JP2008-114749) in view of Wang et. al. (U.S. Publication No. 2018/0086371) in further view of Pramod et. al. (U.S. Publication No. 2019/0308659).
Regarding claim 1
Kato discloses “An electric power steering device for generating a steering assist torque by using a plurality of actuators in a steering system of a vehicle, in which a steering torque input to a steering wheel is transmitted to a tire via a steering shaft in a column, an intermediate shaft and a rack, the electric power steering device comprising: a column actuator disposed on a column side of the intermediate shaft and configured to output a column assist torque;” (See Kato Fig. 1, Char. 22).
Kato discloses “a rack actuator disposed on a rack side of the intermediate shaft and configured to output a rack assist torque;” (See Kato Fig. 1, Char. 21).
Kato discloses “one or more torque sensors respectively configured to detect a torsion torque applied to the steering shaft or to the intermediate shaft;” (See Kato [0021] “In this embodiment, the steering shaft 3 (column shaft 8) is provided with a torque sensor 35 and a steering sensor 36, and the steering torque tau, the steering angle θs and the steering speed ωs detected by the sensors are input to the rack ECU 31 and the column ECU 32.” Kato discloses a torque sensor provided on the steering shaft, to detect the steering torque applied to the column/shaft.).
Kato discloses “and one or more calculators respectively configured to calculate an instruction value of the column assist torque or the rack assist torque based on the torsion torque detected by the one or more torque sensors,” (See Kato [0020] “The EPS 1 of the present embodiment includes a rack ECU 31 as a first control means for 
Kato discloses all of the elements of the claim 1, except “a stabilization controller configured to individually or commonly calculate a stabilization torque for stabilizing a steering system as a sub-component of the column assist torque and a sub-component of the rack assist torque;” & “and an adder configured to add the base assist torque and the stabilization torque.”
Wang discloses “a stabilization controller configured to individually or commonly calculate a stabilization torque for stabilizing a steering system as a sub-component of the column assist torque and a sub-component of the rack assist torque;” (See Wang Abstract “Further, the method includes computing, by a stability compensation module, a stabilized torque command based on an input signal, the stabilized torque command modifying the assist torque command.”).
Pramod discloses “and an adder configured to add the base assist torque and the stabilization torque.” (See Pramod Fig. 3 and [0033] of provisional “Further, a disturbance estimator that estimates a rack force acting on a rack, and an adder generates an adjusted torque command by adding the rack force that is estimated into the torque command.” Also see Wang [0037]-[0038] “The boost curve module 110 determines a torque command to scale the handwheel torque to generate an assist torque using the motor 19. In one or more examples, the assist torque scales the handwheel torque to facilitate maneuvering the vehicle 10 more easily by the operator by mechanically boosting the torque provided by the operator. In one or more examples, a stability compensation module 120 receives the torque command generated by the boost curve module 110 and 
Kato, Wang and Pramod are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kato to incorporate the teachings of Wang and Pramod, to incorporate a stabilization controller or module, with an adder, to stabilize an electric power steering device with a plurality of actuators. Doing so provides mechanisms known in the art to provide stabilization to a steering system, thus advantageously providing a mechanism to enable steering without vibration. 
Regarding claim 2 
Kato discloses “The electric power steering device of claim 1, further comprising: a response compensator, provided in the calculator, configured to compensate a difference of a gain or a phase of rack response characteristics with respect to column response characteristics in a preset frequency range,” (See Kato [0005] “However, when two motors are used as a drive source, it is difficult to match the phase of the control, and the control of both motors may interfere with each other due to the phase shift. In particular, as described above, in a configuration in which one of the steering shafts assists the rack shaft and the other assists the steering shaft, it is difficult to match the phases of the steering shaft and the steering shaft because the steering shaft is twisted. As a result, there is a possibility that the steering feeling is deteriorated due to the occurrence of the interference, and this point leaves room for improvement.” & [0007] “In order to solve the above-mentioned problems, the following claims are provided. (1) An assist force for assisting the steering operation on the rack shaft; a second steering 
Kato discloses “the column response characteristics including response characteristics of the torsion torque in response to a change of the column assist torque and the rack response characteristics including response characteristics of the torsion torque in response to a change of the rack assist torque,” (See Kato [0024] “In this embodiment, the rack ECU 31 and the column ECU 32 are connected with current sensors 45, 46 for detecting the actual current values I_R, I_C supplied to the motors 21, 22, and rotation angle sensors 47, 48 for detecting the rotation angles θm_r, θm_c of the motors 21 and 22.. The microcomputer 41, 42 outputs a motor control signal to the drive circuits 43, 44 based on the actual current values I_R, I_C and rotation angles θm_r, θm_c of the motors 21, 22 detected on the basis of the output signals of the sensors, and the steering torque tau and the vehicle speed V.”).
Kato discloses “wherein a post-process value of a component of the column assist torque, which is obtained by processing of the response compensator, is output as a value of a component of the rack assist torque, regarding at least one of the base assist torque and the stabilization torque.” (See Kato [0026] “Each of the current command value computing units 51, 52 calculates the current command values I_r *, i_c * as the target assist force by superimposing the compensation components Ic_r * and Ic_c * calculated by the compensation system control units 57, 58 on the basic assist control components Ias_r * and Ias_c * calculated by the basic assist control units 55, 56, and outputs the calculated current command values i_r *, i_c * to the respective Analytically, a value obtained by processing the column base assist torque Tac_b which is a main component of the column assist torque Tac by the response compensator 70 is output as the rack base assist torque Tar_b which is a main component of the rack assist torque Tar.”).
Regarding claim 3 
Kato discloses “The electric power steering device of claim 2, further comprising: a rack assist compensation controller, in at least one calculator, configured to calculate a rack assist compensation torque regarding the rack assist torque for an improvement of at least one of (a) a steering feel, (b) a vehicle behavior convergence or a steering wheel behavior convergence, (c) a steering wheel neutrality recovery character at a hands-off time, or (d) a vehicle motion,” (See Kato [0033]-[0034] “More specifically, in the present embodiment, the compensation system control unit 57 on the rack ECU 31 (microcomputer 41) is provided with a torque inertia compensation control unit 61, and the compensation system control unit 58 on the column ECU 32 (microcomputer 42) is provided with a steering return compensation control unit 62 and a damper compensation control unit 63. Here, the "torque inertia compensation control" is a control for compensating the influence of the inertia of the EPS such as a motor and an actuator, and more specifically, it has an effect of suppressing the "catch feeling (follow-up delay)" at the "start of cutting" in the steering operation, and the "flow feeling (overshoot)" at the "end of cutting".”).
Kato discloses “wherein the rack assist compensation torque is added, without undergoing processing of the response compensator, to a post-process value of the component of the column assist torque which is derived from processing by the response compensator.” (See Kato [0030] “The rack ECU 31 and the column ECU 32 output the motor control signals calculated in the motor control signal output units 53, 54 to the respective drive circuits 43, 44, and the drive circuits 43, 44 control the operation of the corresponding actuators by supplying the drive power of the three phases based on the motor control signals to the motors 21, 22.” & [0045] “The column ECU 32 executes steering return compensation control, and the rack ECU 31 does not execute the steering return compensation control.”).
Regarding claim 4 
Kato modified discloses all of the elements of claim 1, and Kato further discloses all of the elements of the claimed invention, except “The electric power steering device of claim 1, wherein the one or more calculators adjust the output of the stabilization controller according to an assist gain value of the base assist controller.”
Wang discloses “The electric power steering device of claim 1, wherein the one or more calculators adjust the output of the stabilization controller according to an assist gain value of the base assist controller.
Kato, Wang, and Pramod are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kato to incorporate the teachings of Wang, and incorporate a stabilization controller or module, to stabilize an electric power steering device with a plurality of actuators. Doing so provides a mechanism known in the art to provide stabilization to a steering system, thus advantageously providing a mechanism to enable steering without vibration. 
Regarding claim 5
Kato discloses “The electric power steering device of claim 1, wherein a plurality of the calculators are provided.” (See Kato Fig. 1 Char. 31 & 32). 
Regarding claim 6
Kato discloses “The electric power steering device of claim 5, wherein the plurality of the calculators are coupled by a communication line with each other for communication of information.” (See Kato [0021] “In this embodiment, the rack ECU 31 and the column ECU 32 communicate with each other via an in-vehicle network (not shown).”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ushiro et. al. (U.S. Publication No. 2020/0070872) discloses stabilization of an EPS device. Fazekas et. al. (U.S. Publication No. 2020/0039583) discloses arbitration of column torques. Yu et. al. (U.S. Publication No. 2019/0383707) discloses a rack disturbance test for an EPS. Hwa et. al. (U.S. Publication No. 2019/0176876) discloses systems and methods for determining steering performance of an EPS. Shah et. al. (U.S. Patent No. 10933905 B2) discloses an EPS system for providing a motor torque assist with stability. Nakada et. al. (U.S. Publication No. 2017/0240205) discloses an EPS device and . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/
Examiner, Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664